Title: From Thomas Jefferson to Stephen Cathalan, Jr., 25 January 1791
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Philadelphia Jan. 25. 1791.

I duly recieved your father’s favor of Sep. 25. and am happy that the Vice-consular commission which you must have recieved soon after was made to his liking. He desires me to say whether I still wish to have the commission executed as to the olives. I wish it, Sir, extremely. My honour is somewhat compromitted in that matter with the state of South Carolina, as it was on my earnest sollicitations they undertook it, and sent me about 30. Louis for that purpose, the balance of which (after paying the parcel you sent) has laid at Paris ever since. I must entreat you then at the commencement of the proper season to send one half the adventure of olive berries and olive plants to Bordeaux to Mr. Fenwic American Consul there to be forwarded directly to Charlestown, and to endeavor to find for the other half a vessel coming from Marseilles to Charlestown direct. Let the two adventures make up thirty Louis with what you furnished before, and draw for the balance on Mr. Short. Should you ever have direct opportunities to this place I will thank you to send me supplies from time to time of Brugnols and dried figs, say about 25 ℔. of each, yearly, and draw for the amount on our chargé or minister at Paris. These two articles cannot be got good here. Present my friendly respects to your father and the ladies, not forgetting the youngest, and be assured of the sentiments of sincere esteem & attachment with which I am Dear Sir your most obedt. humble servt.,

Th: Jefferson

